Exhibit 10.7

Execution Version

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of August 31, 2012 by Par
Piceance Energy Equity LLC, a Delaware limited liability company (herein called
“Pledgor”), in favor of Jefferies Finance LLC, as Administrative Agent for the
ratable benefit of the Secured Parties (in such capacity, herein called
“Pledgee”).

W I T N E S S E T H:

WHEREAS, the Pledgor, the Pledgee, and the Lenders party thereto from time to
time, are parties to that certain Delayed Draw Term Credit Agreement (as may be
amended from time to time, the “Credit Agreement”) dated as of August 31, 2012,
pursuant to which the Lenders have agreed to make loans and other extensions of
credit to the Borrower for the purposes set forth therein; and

WHEREAS, as a condition precedent to the Credit Agreement, Pledgor is required
to execute and deliver this Agreement; and

WHEREAS, the board of directors of the sole member of Pledgor has determined
that Pledgor’s execution, delivery and performance of this Agreement may
reasonably be expected to benefit Pledgor, directly or indirectly, and are in
the best interests of Pledgor.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Parties to extend credit under the Credit Agreement, Pledgor hereby
agrees with Pledgee as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.1 General Definitions. As used herein, the terms defined above shall
have the meanings indicated above, and the following terms shall have the
following meanings:

“Collateral” means all property of whatever type, in which Pledgee at any time
has a security interest pursuant to Section 2.1 hereof.

“Other Liable Party” means any Person, other than Pledgor, but including the
Borrower and each other Credit Party, who may now or may at any time hereafter
be primarily or secondarily liable for any of the Obligations or who may now or
may at any time hereafter have granted to Pledgee or the Secured Parties a Lien
upon any property as security for the Obligations.

“Pledged Equity” has the meaning given it in Section 2.1(a) hereof.

Section 1.2 Other Definitions. Reference is hereby made to the Credit Agreement
for a statement of the terms thereof. All capitalized terms used in this
Agreement which are defined in the Credit Agreement and not otherwise defined
herein shall have the same meanings herein as set forth therein. All terms used
in this Agreement which are defined in the UCC and not otherwise defined herein
or in the Credit Agreement shall have the same meanings herein as set forth in
the UCC, except where the context otherwise requires.

 

1



--------------------------------------------------------------------------------

Execution Version

 

Section 1.3 Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein, references in this Agreement to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, amendments, modifications, supplements or restatements of
any such agreement, instrument or document, provided that nothing contained in
this Section 1.3 shall be construed to authorize any Person to execute or enter
into any such renewal, extension, amendment, modification, supplement or
restatement.

Section 1.4 References and Titles. All references in this Agreement to Articles,
Sections, subsections, and other subdivisions refer to the Articles, Sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any subdivision are for
convenience only and do not constitute any part of any such subdivision and
shall be disregarded in construing the language contained in this Agreement. The
words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The phrases “this Section” and “this
subsection” and similar phrases refer only to the Sections or subsections hereof
in which the phrase occurs. The word “or” is not exclusive, and the word
“including” (in all of its forms) means “including without limitation”. Pronouns
in masculine, feminine and neuter gender shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa unless the context otherwise requires.

ARTICLE II

SECURITY INTEREST

Section 2.1 Grant of Security Interest. As collateral security for all of the
payment and performance in full when due of all of the Obligations, Pledgor
hereby pledges and assigns to Pledgee and grants to Pledgee a continuing
security interest with at least the priority required by Section 3.1(d)(iv)
hereof for the benefit of the Secured Parties in and to all of the following
rights, interests and property:

(a) all of the issued and outstanding JV Interests now owned or hereafter
acquired by Pledgor (all of the foregoing being herein sometimes called the
“Pledged Equity”);

(b) any and all proceeds or other sums arising from or by virtue of, and all
dividends and distributions (cash or otherwise) payable and/or distributable
with respect to, all or any of the Pledged Equity; and

(c) all cash, securities, dividends, warrants, rights, options, instruments and
other property at any time and from time to time receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Equity
and any other property substituted or exchanged therefor.

 

2



--------------------------------------------------------------------------------

Execution Version

 

Section 2.2 Obligations Secured. The security interest created hereby in the
Collateral constitutes continuing collateral security for the payment and
performance in full of all of the Obligations.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1 Representations and Warranties. Pledgor represents and warrants as
follows:

(a) Ownership and Liens. Pledgor has good and marketable title to the Collateral
free and clear of all Liens, encumbrances or adverse claims, except for the
security interest created by this Agreement and except as provided in
Section 3.1(d)(iv). No effective financing statement or other instrument similar
in effect covering all or any part of the Collateral is on file in any recording
office except such as have been filed in favor of Pledgee relating to this
Agreement or the other Loan Documents or other Permitted Liens.

(b) No Conflicts or Consents. Neither the ownership or the intended use of the
Collateral by Pledgor, nor the grant of the security interest by Pledgor to
Pledgee herein, nor the exercise by Pledgee of its rights or remedies hereunder,
will (i) conflict with any provision of (A) any domestic or foreign law,
statute, rule or regulation, (B) the certificate of formation, articles of
organization, limited liability company agreement, or other organizational
document of the JV Company, or (C) any agreement, judgment, license, order or
permit applicable to or binding upon Pledgor; or (ii) result in or require the
creation of any Lien, charge or encumbrance upon any assets or properties of
Pledgor except as expressly contemplated in the Loan Documents. Except as
expressly contemplated in the Loan Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court,
Governmental Authority, the JV Company, or third party is required in connection
with the grant by Pledgor of the security interest herein, or, except as may be
required under the UCC, the exercise by Pledgee of its rights and remedies
hereunder.

(c) Security Interest. Pledgor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Pledgee in the
manner provided herein, free and clear of any Lien, adverse claim, or
encumbrance (except as provided in Section 3.1(d)(iv)). This Agreement creates a
valid and binding security interest in favor of Pledgee in the Collateral
securing the Obligations. The taking possession by Pledgee or by the JV Company
Credit Agreement Agent (as agent for perfection for the Pledgee under the
Intercreditor Agreement), for the ratable benefit of the Secured Parties of all
certificates, instruments and cash constituting Collateral from time to time,
together with appropriate stock powers, and the filing of the financing
statements delivered concurrently herewith by Pledgor to Pledgee will perfect,
and establish the priority required by Section 3.1(d)(iv) of, Pledgee’s security
interest hereunder in the Collateral securing the Obligations. No further or
subsequent filing, recording, registration, other public notice or other action
is necessary or desirable to perfect or otherwise continue, preserve or protect
such security interest except for continuation statements or filings as
contemplated in Section 3.3(b) or otherwise by the UCC.

 

3



--------------------------------------------------------------------------------

Execution Version

 

(d) Pledged Equity. (i) Pledgor is the legal and beneficial owner of the Pledged
Equity; (ii) the Pledged Equity is duly authorized and issued, fully paid and
non-assessable (as applicable), and all documentary, stamp or other Taxes or
fees owing in connection with the issuance, transfer and/or pledge thereof
hereunder have been paid; (iii) no dispute, right of setoff, counterclaim or
defense exists with respect to all or any part of the Pledged Equity; (iv) the
Pledged Equity is free and clear of all Liens, options, warrants, puts, calls or
other rights of third Persons, and restrictions, other than (A) those Liens
arising under this Agreement or any other of the Loan Documents, (B) Liens for
Taxes or assessments not yet due or not yet delinquent, or, if delinquent, that
are being contested in good faith in the normal course of business by
appropriate action, (C) restrictions on transferability imposed by applicable
state and federal securities Laws and (D) Permitted Liens; (v) Pledgor has full
right and authority to pledge the Pledged Equity for the purposes and upon the
terms set out herein; (vi) certificates (as applicable) representing the Pledged
Equity have been delivered to Pledgee or, prior to the payment in full of the JV
Company Credit Facility Obligations, to the JV Company Credit Facility Agent (as
agent for perfection for the Pledgee under the Intercreditor Agreement),
together with a duly executed blank stock power for each certificate; and
(vii) the JV Company has not issued, and there are not outstanding, any options,
warrants or other rights to acquire Equity Interests of the JV Company.

Section 3.2 Affirmative Covenants. Unless Pledgee shall otherwise consent in
writing, Pledgor will at all times comply with the covenants contained in this
Section 3.2 from the date hereof and so long as any part of the Obligations
remain outstanding.

(a) Ownership and Liens. Pledgor will maintain good and marketable title to all
Collateral free and clear of all Liens, encumbrances or adverse claims, except
for (i) the security interest created by this Agreement and (ii) those provided
in Section 3.1(d)(iv). Pledgor will cause to be terminated any financing
statement or other registration with respect to the Collateral, except such as
may exist or as may have been filed in favor of Pledgee or the holder of a
Permitted Lien. Pledgor will defend Pledgee’s security interest in and to the
Collateral against the claims of any Person.

(b) Further Assurances. Pledgor will at any time and from time to time promptly
execute and deliver all further instruments and documents and take all further
action that may be necessary or desirable or that Pledgee may request in order
(i) to perfect and protect the security interest created or purported to be
created hereby and the priority required by Section 3.1(d)(iv) of such security
interest; (ii) to enable Pledgee to exercise and enforce its rights and remedies
hereunder in respect of the Collateral; or (iii) to otherwise effect the
purposes of this Agreement, including: (A) executing and filing such financing
or continuation statements, or amendments thereto, as may be necessary or
desirable or that Pledgee may request in order to perfect and preserve the
security interest created or purported to be created hereby, and (B) furnishing
to Pledgee from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Pledgee may reasonably request, all in reasonable detail.

(c) Delivery of Pledged Equity. All certificates, instruments and writings
evidencing the Pledged Equity shall be delivered to Pledgee or, prior to the
payment in full of the JV Company Credit Facility Obligations, to the JV Company
Credit Facility Agent (as agent for

 

4



--------------------------------------------------------------------------------

Execution Version

 

perfection for the Pledgee), on or prior to the execution and delivery of this
Agreement. All certificates, instruments and writings hereafter evidencing or
constituting Pledged Equity shall be delivered to Pledgee or, prior to the
payment in full of the JV Company Credit Facility Obligations, to the JV Company
Credit Facility Agent (as agent for perfection for the Pledgee), promptly upon
the receipt thereof by or on behalf of Pledgor. All Pledged Equity shall be held
by or on behalf of Pledgee pursuant hereto and shall be delivered in the same
manner and with the same effect as described in Section 2.1 hereof and
Section 3.1 hereof. Upon delivery, such Equity shall thereupon constitute
“Pledged Equity” and shall be subject to the Liens herein created, for the
purposes and upon the terms and conditions set forth in this Agreement and the
other Loan Documents.

(d) Proceeds of Pledged Equity. If Pledgor shall receive, by virtue of its being
or having been an owner of any Pledged Equity, any (i) Equity Interests
(including any certificate representing any Equity Interest or distribution in
connection with any increase or reduction of capital, reorganization,
reclassification, merger, consolidation, sale of assets, or spinoff or
split-off), promissory note or other instrument or writing; (ii) option or
right, whether as an addition to, substitution for, or in exchange for, any
Pledged Equity or otherwise; (iii) dividends or other distributions payable in
cash (except such dividends or other distributions permitted to be retained by
Pledgor pursuant to Section 4.7 hereof) or in securities or other property; or
(iv) dividends or other distributions in connection with (A) a partial or total
liquidation or dissolution or (B) a reduction of capital, capital surplus or
paid-in surplus, Pledgor shall receive the same in trust for the benefit of
Pledgee, shall segregate it from Pledgor’s other property, and shall promptly
deliver it to Pledgee or, prior to the payment in full of the JV Company Credit
Facility Obligations, to the JV Company Credit Facility Agent (as agent for
perfection for the Pledgee under the Intercreditor Agreement), in the exact form
received, with any necessary endorsement or appropriate stock powers duly
executed in blank, to be held by or, prior to the payment in full of the JV
Company Credit Facility Obligations, to the JV Company Credit Facility Agent (as
agent for perfection for the Pledgee under the Intercreditor Agreement), Pledgee
as Collateral.

(e) Status of Pledged Equity. The certificates evidencing the Pledged Equity (as
applicable) shall at all times be valid and genuine and shall not be altered.
The Pledged Equity at all times shall be duly authorized, validly issued, fully
paid, and non-assessable (as applicable), shall not be issued in violation of
the pre-emptive rights of any Person or of any agreement by which Pledgor or the
JV Company is bound, and, except for the bylaws or other organizational
documents of the JV Company, shall not be subject to any restrictions or
conditions with respect to the transfer, voting or capital of any Pledged
Equity.

Section 3.3 Negative Covenants. Unless Pledgee shall otherwise consent in
writing, Pledgor will at all times comply with the covenants contained in this
Section 3.3 from the date hereof and so long as any part of the Obligations
remain outstanding.

(a) Transfer or Encumbrance. Pledgor will not sell, assign (by operation of law
or otherwise), transfer, exchange, lease or otherwise dispose of any of the
Collateral, nor will Pledgor grant a Lien upon or execute, file or record any
financing statement or other registration with respect to the Collateral (other
than the security interests created by this Agreement or in connection with
Permitted Liens), nor will Pledgor allow any such Lien, financing statement, or

 

5



--------------------------------------------------------------------------------

Execution Version

 

other registration to exist or deliver actual or constructive possession of the
Collateral to any other Person other than Liens in favor of Pledgee and those
provided in Section 3.1(d)(iv). Notwithstanding the foregoing, so long as no
Default or Event of Default exists, Pledgor may transfer, exchange or otherwise
dispose of Pledged Equity in connection with a merger or consolidation permitted
by Section 9.4 of the JV Credit Agreement. Upon any such merger or
consolidation, Pledgee will, upon Pledgor’s request and at Pledgor’s expense,
promptly (i) release its security interest in the Collateral that is being
transferred, exchanged or disposed of in connection with such merger or
consolidation, (ii) return to Pledgor such of the Collateral that is being
transferred, exchanged or disposed of in connection with such merger or
consolidation, and (iii) execute and deliver to Pledgor such documents as
Pledgor may reasonably request to evidence Pledgee’s release of its security
interest in such Collateral.

(b) Financing Statement Filings. Pledgor recognizes that financing statements
pertaining to the Collateral have been or may be filed in the jurisdiction of
Pledgor’s organization, where Pledgor maintains any Collateral, has its records
concerning any Collateral, has its chief executive office or chief place of
business, or has its principal place of residence. Without limitation of any
other covenant herein, Pledgor will not cause or permit any change to be made in
its name, identity, corporate structure or jurisdiction of organization, or any
change to be made to a jurisdiction in (i) the location of any records
concerning any Collateral, or (ii) the location of its chief executive office,
chief place of business or principal place of residence, unless Pledgor shall
have notified Pledgee of such change at least fifteen (15) days prior to the
effective date of such change, and shall have first taken all action reasonably
required by Pledgee for the purpose of further perfecting or protecting the
security interest in favor of Pledgee in the Collateral. In any notice furnished
pursuant to this subsection, Pledgor will expressly state that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of Pledgee’s security interest in the Collateral.

(c) Impairment of Security Interest. Pledgor will not take or fail to take any
action which would in any manner impair the enforceability of Pledgee’s security
interest in any Collateral.

(d) Restrictions on Pledged Equity. Except for the bylaws or other charter or
organizational documents of the JV Company, Pledgor will not enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting or control of any Pledged Equity. Pledgor will not
vote to enable, or take any other action to permit, the JV Company to issue any
Equity Interests of any nature or to issue any other securities convertible into
or granting the right to purchase or exchange for any Equity Interests of any
nature of the JV Company unless such Equity Interests or securities shall have
been pledged to the Pledgee to secure the Obligations pursuant to the terms
hereof to the extent owned by the Pledgor.

 

6



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE IV

REMEDIES, POWERS AND AUTHORIZATIONS

Section 4.1 Provisions Concerning the Collateral.

(a) Additional Financing Statement Filings. Pledgor hereby authorizes Pledgee to
file, without the signature of Pledgor where permitted by law, one (1) or more
financing or continuation statements, and amendments thereto, relating to the
Collateral.

(b) Power of Attorney. Pledgor hereby irrevocably appoints Pledgee as Pledgor’s
attorney-in-fact and proxy, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, from time to time if an Event
of Default shall have occurred and be continuing, in Pledgee’s discretion but
subject to the Subordination Agreement, to take any action (except for the
exercise of any voting rights pertaining to the Pledged Equity or any part
thereof) and to execute any instrument, certificate or notice which Pledgee may
deem necessary or advisable to accomplish the purposes of this Agreement
including: (i) to request or instruct Pledgor or the JV Company (and each
registrar, transfer agent, or similar Person acting on behalf of Pledgor or the
JV Company) to register the Pledged Equity or transfer the Collateral to
Pledgee; (ii) to otherwise give notification to Pledgor, the JV Company,
registrar, transfer agent, financial intermediary, or other Person of Pledgee’s
security interests hereunder; (iii) to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Collateral; (iv) to receive, indorse and
collect any drafts or other instruments, documents and chattel paper; (v) to
file any claims or take any action or institute any proceedings which Pledgee
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of Pledgee with respect to any of the
Collateral, and (vi) to act as its proxy and attorney-in-fact with respect to
the Pledged Equity, including, subject to Section 4.7 hereof, the right to vote
such Pledged Equity, with full power of substitution to do so, and to exercise
all other rights, powers, privileges, and remedies to which a holder of such
Pledged Equity would be entitled, which proxy shall be effective automatically,
and without the necessity of any action (including any transfer of any such
Pledged Equity on the record books of the JV Company) by any person, in each
case, only upon the occurrence and during the continuance of an Event of
Default.

(c) Performance by Pledgee. If Pledgor fails to perform any agreement or
obligation contained herein, Pledgee may, at the direction of the Requisite
Lenders, itself perform, or cause performance of, such agreement or obligation,
and the expenses of Pledgee incurred in connection therewith shall be payable by
Pledgor under Section 4.4 hereof.

(d) Collection Rights. Pledgee shall have the right at any time, if an Event of
Default shall have occurred and be continuing, subject to the terms of the
Subordination Agreement (with respect to the Collateral Pledged hereunder) to
notify any or all obligors (including any and all Credit Parties) under any
accounts or general intangibles included among the Collateral of the assignment
thereof to Pledgee and to direct such obligors to make payment of all amounts
due or to become due to Pledgor thereunder directly to Pledgee and, upon such
notification and at the expense of Pledgor or the JV Company and to the extent
permitted by law, to enforce collection thereof and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Pledgor could have done. After Pledgor receives

 

7



--------------------------------------------------------------------------------

Execution Version

 

notice that Pledgee has given any notice referred to above in this subsection,
(i) all amounts and proceeds (including instruments and writings) received by
Pledgor in respect of such accounts or general intangibles shall be received in
trust for the benefit of Pledgee hereunder, shall be segregated from other funds
of Pledgor and shall be forthwith paid over to Pledgee or, prior to the payment
in full of the JV Company Credit Facility Obligations, to the JV Company Credit
Facility Agent (as agent for perfection for the Pledgee) in the same form as so
received (with any necessary indorsement) to be held as cash collateral and
(A) released to Pledgor upon the remedy of all Events of Default, or (B) if any
Event of Default shall have occurred and be continuing, applied as specified in
Section 4.3 hereof; and (ii) Pledgor will not adjust, settle or compromise the
amount or payment of any such account or general intangible or release wholly or
partly any account debtor or obligor thereof (including the JV Company) or allow
any credit or discount thereon.

Section 4.2 Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Pledgee may from time to time in its discretion and
subject to the Subordination Agreement, without limitation and without notice
except as expressly provided below:

(a) exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, under the other Loan Documents or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral);

(b) require Pledgor to, and Pledgor hereby agrees that it will upon request of
Pledgee forthwith, assemble all or part of the Collateral as directed by Pledgee
and make it available to Pledgee at a place to be designated by Pledgee which is
reasonably convenient to both parties;

(c) reduce its claim to judgment against Pledgor or foreclose or otherwise
enforce, in whole or in part, the security interest created hereby by any
available judicial procedure;

(d) dispose of, at its office, on the premises of Pledgor or elsewhere, all or
any part of the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust Pledgee’s power of sale, but
sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Obligations have been paid and performed
in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral;

(e) buy (or allow any Secured Party to buy) the Collateral, or any part thereof,
at any public sale;

(f) buy (or allow any Secured Party to buy) the Collateral, or any part thereof,
at any private sale if the Collateral is of a type customarily sold in a
recognized market or is of a type which is the subject of widely distributed
standard price quotations; and

(g) apply by appropriate judicial proceedings for appointment of a receiver for
the Collateral, or any part thereof, and Pledgor hereby consents to any such
appointment.

 

8



--------------------------------------------------------------------------------

Execution Version

 

Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Pledgee may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

Section 4.3 Application of Proceeds. If any Event of Default shall have occurred
and be continuing, Pledgee may in its discretion and subject to the
Subordination Agreement apply any cash held by Pledgee as Collateral, and any
cash proceeds received by Pledgee in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral, in the order and
manner contemplated by Section 7.6 of the Credit Agreement.

Section 4.4 Release and Expenses. In addition to, and not in qualification of,
any similar obligations under other Loan Documents:

(a) Pledgor agrees to pay or reimburse the Pledgee or any Lender for all its
reasonable out-of-pocket costs and expenses incurred in enforcing or preserving
any rights under this Agreement, including, without limitation, the reasonable
fees and disbursements of counsel to the Pledgee to the same extent the Borrower
would be required to do so pursuant to Section 10.4 of the Credit Agreement.

(b) Pledgor agrees to pay, and to indemnify and save the Pledgee and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement

(c) Pledgor agrees to pay, and to indemnify and save the Pledgee and the other
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the same extent
the Borrower would be required to do so pursuant to Section 10.7 of the Credit
Agreement.

Section 4.5 Non-Judicial Remedies. In granting to Pledgee the power to enforce
its rights hereunder without prior judicial process or judicial hearing, Pledgor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Pledgee to enforce its rights by judicial process. In so
providing for non-judicial remedies, Pledgor recognizes and concedes that such
remedies are consistent with the usage of trade, are responsive to commercial
necessity, and are the result of a bargain at arm’s length. Nothing herein is
intended to prevent Pledgee or Pledgor from resorting to judicial process at
either party’s option.

Section 4.6 Other Recourse. Pledgor waives any right to require Pledgee or the
other Secured Parties to proceed against any other Person, exhaust any
Collateral or other security for the Obligations, or to have any Other Liable
Party joined with Pledgor in any suit arising out of

 

9



--------------------------------------------------------------------------------

Execution Version

 

the Obligations or this Agreement, or pursue any other remedy in Pledgee’s
power. Pledgor further waives any and all notice of acceptance of this Agreement
and of the creation, modification, rearrangement, renewal or extension for any
period of any of the Obligations from time to time. Pledgor further waives any
defense arising by reason of any disability or other defense of any Other Liable
Party or by reason of the cessation from any cause whatsoever of the liability
of any Other Liable Party. Until all of the Obligations shall have been paid in
full, Pledgor shall have no right to subrogation and Pledgor waives the right to
enforce any remedy which Pledgee or any other Secured Party has or may hereafter
have against any Other Liable Party, and waives any benefit of and any right to
participate in any other security whatsoever now or hereafter held by Pledgee.
Pledgor authorizes Pledgee and each other Secured Party, without notice or
demand and without any reservation of rights against Pledgor and without
affecting Pledgor’s liability hereunder or on the Obligations, from time to time
to (a) take or hold any other property of any type from any other Person as
security for the Obligations, and exchange, enforce, waive and release any or
all of such other property; (b) renew, extend for any period, accelerate,
modify, compromise, settle or release any of the obligations of any Other Liable
Party in respect to any or all of the Obligations or other security for the
Obligations; (c) waive, enforce, modify, amend or supplement any of the
provisions of any Loan Document with any Person other than Pledgor; and
(d) release or substitute any Other Liable Party.

Section 4.7 Voting Rights, Dividends Etc. in Respect of Pledged Equity.

(a) So long as no Event of Default shall have occurred and be continuing and the
JV Company is not otherwise prohibited from making such dividends, distributions
or payments pursuant to the JV Credit Agreement, including, without limitation,
any “Permitted Tax Distributions” and “Economic Interest Agreement Payments”
(each as defined in the JV Credit Agreement), Pledgor may receive and retain any
and all dividends, distributions or interest paid in respect of the Pledged
Equity; provided, however, that any and all dividends, distributions and
interest paid or payable other than in cash in respect of, and instruments and
other property received, receivable or otherwise distributed in respect of or in
exchange for, any Pledged Equity, shall be, and shall forthwith be delivered to
Pledgee (or to the JV Company Credit Facility Agent, as bailee for perfection
under the Intercreditor Agreement) to hold as, Pledged Equity and shall, if
received by Pledgor, be received in trust for the benefit of Pledgee, be
segregated from the other property or funds of Pledgor, and be forthwith
delivered to Pledgee in the exact form received with any necessary indorsement
or appropriate stock powers duly executed in blank, to be held by Pledgee as
Collateral.

(b) If an Event of Default shall have occurred and be continuing, subject to the
terms of the Intercreditor Agreement:

(i) all rights of Pledgor to receive and retain the dividends, distributions and
interest payments which Pledgor would otherwise be authorized to receive and
retain pursuant to subsection (a) of this Section 4.7 shall automatically cease,
and all such rights shall thereupon become vested in Pledgee which shall
thereupon have the right to receive and hold as Pledged Equity such dividends,
distributions and interest payments;

 

10



--------------------------------------------------------------------------------

Execution Version

 

(ii) without limiting the generality of the foregoing, concurrently with notice
to the Pledgor of its intent to exercise such rights, any or all of the Pledged
Equity shall be registered in the name of the Pledgee or its nominee, and the
Pledgee or its nominee may thereafter exercise (x) all voting, corporate and
other rights pertaining to such Pledged Equity at any meeting of shareholders of
the JV Company or otherwise and (y) any and all rights of conversion, exchange
and subscription and any other rights, privileges or options pertaining to such
Pledged Equity, as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Equity upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other organizational structure of the JV
Company, or upon the exercise by the Pledgor or the Pledgee of any right,
privilege or option pertaining to such Pledged Equity, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Equity
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Pledgee may determine), all without
liability except to account for property actually received by it, but the
Pledgee shall have no duty to the Pledgor to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing; and

(iii) all dividends and interest payments which are received by Pledgor contrary
to the provisions of subsection (b)(i) of this Section 4.7 shall be received in
trust for the benefit of Pledgee, shall be segregated from other funds of
Pledgor, and shall be forthwith paid over to Pledgee as Pledged Equity in the
exact form received, to be held by Pledgee as Collateral.

Section 4.8 Registration Rights; Private Sale of Pledged Equity; Notice.

(a) If the Pledgee shall determine to exercise its right to sell any or all of
the Pledged Equity pursuant to this Agreement, and if in the opinion of the
Pledgee it is necessary or advisable to have the Pledged Equity, or that portion
thereof to be sold, registered under the provisions of the Securities Act,
Pledgor will cause the JV Company to (i) execute and deliver, and cause its
directors and officers to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Pledgee, necessary or advisable to register the Pledged Equity,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one (1) year from
the date of the first public offering of the Pledged Equity, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Pledgee, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. The
Pledgor agrees to cause the JV Company to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the Pledgee
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(b) Pledgor recognizes that Pledgee may deem it impracticable to effect a public
sale of all or any part of the Pledged Equity and that Pledgee may, therefore,
determine to

 

11



--------------------------------------------------------------------------------

Execution Version

 

make one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges that any such private sale
may be at prices and on terms less favorable to the seller than the prices and
other terms which might have been obtained at a public sale and, notwithstanding
the foregoing, agrees that such private sales shall be deemed to have been made
in a commercially reasonable manner and that Pledgee shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
Pledgor or the JV Company to register such securities (with no obligation of
either Pledgor or any Subsidiary to accomplish such registration) for public
sale under the Securities Act.

(c) To the extent permitted under applicable law, the Pledgor hereby waives
notice of the time and place of any public sale or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made. If any notice of a proposed sale or other disposition of Collateral shall
be required by law, which is not waived hereunder, such notice shall be deemed
reasonable and proper in every case if given at least ten (10) days prior (or
such shorter period as may be commercially reasonable) to (i) the date of any
such public sale or (ii) the time after which any such private sale or other
disposition may be made.

Section 4.9 Limitation on Rights and Waivers. All rights, powers and remedies
herein conferred shall be exercisable by Pledgee only to the extent not
prohibited by applicable law; and all waivers and relinquishments of rights and
similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable law.

ARTICLE V

MISCELLANEOUS

Section 5.1 Notices. All notices, requests and demands to or upon the Pledgee or
any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement.

Section 5.2 Amendments. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

Section 5.3 Preservation of Rights. Neither the Pledgee nor any other Secured
Party shall by any act (except by a written instrument pursuant to Section 5.2
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Pledgee or any other Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Pledgee or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Pledgee or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

12



--------------------------------------------------------------------------------

Execution Version

 

Section 5.4 Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 5.5 Survival of Agreements. All representations and warranties of
Pledgor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Agreement, the execution and delivery of any
other Loan Documents and the creation of the Obligations.

Section 5.6 Other Liable Party. Neither this Agreement nor the exercise by
Pledgee or any other Secured Party or the failure of Pledgee or any other
Secured Party to exercise any right, power or remedy conferred herein or by law
shall be construed as relieving any Other Liable Party from liability on the
Obligations or any deficiency thereon. This Agreement shall continue
irrespective of the fact that the liability of any Other Liable Party may have
ceased or irrespective of the validity or enforceability of any other Loan
Document to which Pledgor or any Other Liable Party may be a party, and
notwithstanding the reorganization, death, incapacity or bankruptcy of any Other
Liable Party, and notwithstanding the reorganization or bankruptcy or other
event or proceeding affecting any Other Liable Party.

Section 5.7 Binding Effect and Assignment. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Pledgee and the other Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Pledgee.

Section 5.8 Termination. It is contemplated by the parties hereto that there may
be times when no Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Obligations for so long as the Credit
Agreement shall remain effective. Collateral shall be released from the Lien
created by this Agreement to the extent provided in Section 8.10(c) of the
Credit Agreement.

Section 5.9 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

Section 5.10 Counterparts. This Agreement may be separately executed in any
number of counterparts, all of which when so executed shall be deemed to
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(e.g., .pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

13



--------------------------------------------------------------------------------

Execution Version

 

Section 5.11 Loan Document. This Agreement is a “Loan Document”, as defined in
the Credit Agreement, and, except as expressly provided herein to the contrary,
this Agreement is subject to all provisions of the Credit Agreement governing
the Loan Documents.

Section 5.12 Specific Performance of Certain Covenants. Pledgor acknowledges and
agrees that a breach of any of the covenants contained in Sections 3.2, 3.3, 4.7
and 4.8 hereof will cause irreparable injury to the Pledgee and the other
Secured Parties, that the Pledgee and the other Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Pledgee or the Secured Parties to seek and obtain specific
performance of other obligations of Pledgor contained in this Agreement, that
the covenants of the Pledgor contained in the Sections referred to in this
Section 5.12 shall, to the extent permitted under applicable law, be
specifically enforceable against the Pledgor.

Section 5.13 WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF
ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENTOR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 5.14 Submission To Jurisdiction; Waivers. Pledgor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Pledgor at its
address referred to in Section 5.1 hereof;

 

14



--------------------------------------------------------------------------------

Execution Version

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 5.15 Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Pledgor for liquidation or reorganization, should the Pledgor become insolvent
or make an assignment for the benefit of any creditor or creditors, should a
receiver or trustee be appointed for all or any significant part of any the
Pledgor’s assets, or any similar proceeding is initiated or undertaken and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

Section 5.16 Intercreditor Agreement. The security interests created by this
Agreement are junior and subordinate to the security interests on any Collateral
created by any pledge or security agreement or similar instrument now or
hereafter granted to the JV Company Credit Facility Agent, and its successors
and assigns, in such Collateral, in accordance with the provisions of the
Intercreditor Agreement dated as of August 31, 2012 among JPMorgan Chase Bank,
N.A., as Administrative Agent, the Pledgee, JV Holding Sub and Borrower, as
amended from time to time. Accordingly, notwithstanding any other provision of
this Agreement, all covenants, representations, warranties, remedies and other
provisions of this Agreement are subject to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the JV Company Credit Facility
Documents, and including without limitation any such provisions thereunder
pertaining to any pledges, liens or security interests in the Collateral or any
remedies or enforcement rights pertaining to such Collateral.

[Signature Pages to Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed and delivered this Agreement, as of the
date first above written.

 

PAR PICEANCE ENERGY EQUITY LLC By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

 

[SIGNATURE PAGE TO PAR PICEANCE ENERGY EQUITY LLC PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

The JV Company hereby acknowledges and consents to the pledge of the Collateral
and hereby agrees to observe and perform each and every provision of this
Agreement applicable to the JV Company.

 

PICEANCE ENERGY, LLC By:  

/s/ Bruce L. Payne

  Bruce L. Payne,   President and   Chief Financial Officer

 

[SIGNATURE PAGE TO PAR PICEANCE ENERGY EQUITY LLC PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC as Administrative Agent By:  

/s/ E. Joseph Hess

Name:   E. Joseph Hess Title:   Managing Director

 

[SIGNATURE PAGE TO PAR PICEANCE ENERGY EQUITY LLC PLEDGE AGREEMENT]